[Cite as State v. Campbell, 2012-Ohio-1738.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96628



                                      STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                 vs.

                                 LOUIS CAMPBELL, II
                                               DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-538673

        BEFORE:           Cooney, J., Celebrezze, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: April 19, 2012
                                  2


FOR APPELLANT

Louis Campbell, II, pro se
Inmate #600-748
Marion Correctional Institution
P.O. Box 57
Marion, OH 43301


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Melissa Riley
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
                                              3


COLLEEN CONWAY COONEY, J.:

         {¶1} Defendant-appellant, Louis Campbell (“Campbell”), pro se, appeals his

convictions for robbery, having a weapon under disability, carrying a concealed weapon,

and resisting arrest. Finding no merit to the appeal, we affirm.

         {¶2} In June 2010, Campbell was indicted for robbery with prior conviction and

repeat violent offender specifications, having a weapon under disability, carrying a

concealed weapon, and resisting arrest.      He waived his right to counsel and represented

himself at trial.   The first trial resulted in a hung jury in November 2010.   The case was

reheard in March 2011. Two neighbors of the victim testified they saw Campbell strike

the victim in the head and go through his pockets.     Police arrested Campbell at the scene

and discovered a handgun in his bag. Campbell was found guilty of all the charges and

was sentenced to four years in prison.

         {¶3} Campbell now appeals, raising eight assignments of error.

         {¶4} As a threshold matter, this court struck Campbell’s original brief for failure

to comply with the appellate rules.      He submitted a “revised” brief. However, we find

this brief convoluted at best.    Despite a thorough review, we are unable to decipher his

arguments or make sense of his assignments of error.

         {¶5} Pursuant to App.R. 16(A)(7), the appellant is required to include in his

brief:
                                             4

       [a]n argument containing the contentions of the appellant with respect to

       each assignment of error presented for review and the reasons in support of

       the contentions, with citations to the authorities, statutes, and parts of the

       record on which appellant relies.     The argument may be preceded by a

       summary.

       {¶6} The appellant must set forth an argument in support of an assignment of error

or it will be overruled. App.R. 12(A)(2).       See Hawley v. Ritley, 35 Ohio St.3d 157,

159, 519 N.E.2d 390 (1988).

       It is not the duty of an appellate court * * * to support an appellant’s
       argument as to any alleged error. State v. McGuire (Apr. 15, 1996), Preble
       App. No. CA95-01-001, unreported, at 40, 1996 WL 174609, affirmed
       (1997), 80 Ohio St.3d 390, 686 N.E.2d 1112. “An appellate court is not a
       performing bear, required to dance to each and every tune played on an
       appeal.” Id., following State v. Lorraine (Feb. 23, 1996), Trumbull App.
       No. 95-T-5196, unreported, at 9, 1996 WL 207676. State v. Watson, 126
       Ohio App.3d 316, 321, 710 N.E.2d 340 (12th Dist.1998).

       {¶7} Thus, we find that Campbell has failed to adequately set forth an argument in

support of his eight assignments of error.

       {¶8} Accordingly, Campbell’s assignments of error will not be addressed because

they fail to comply with App.R. 16(A)(7).      App.R. 12(A)(2).

       {¶9} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
                                         5

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., CONCURS;
EILEEN A. GALLAGHER, J., CONCURS IN JUDGMENT ONLY